                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 SAMUEL SHAW, JR.,                                )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )         No.        3:18-CV-155-PLR-DCP
                                                  )
 MIKE PARRIS, STANTON HIEDLE,                     )
 TOMMY JEFFERS, T. ROBINSON,                      )
 M. MONKHOUSE, and                                )
 STEVE CANTRELL,                                  )
                                                  )
               Defendants.                        )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Samuel Shaw, Jr., is an inmate proceeding pro se in this civil rights action alleging

violations of 42 U.S.C. § 1983 while housed at the Morgan County Correctional Complex

(“MCCX”). MCCX personnel Mike Parris, Stanton Hiedle, Tommy Jeffers, and Steve Cantrell

(“Defendants”) have filed a motion to dismiss Plaintiff’s complaint in part [Doc. 32], and Plaintiff

has responded to the motion to dismiss by filing a “Motion to Dispose of Defendants[’] Motion to

Partially Dismiss Plaintiff’s Complaint” [Doc. 42]. Having considered the parties’ pleadings and

the applicable law, the Court finds that Defendants’ motion should be GRANTED IN PART

AND DENIED IN PART and that Plaintiff’s Motion should be DENIED AS MOOT, for the

reasons that follow.

I.     PLAINTIFF’S ALLEGATIONS

       At the time he initiated this lawsuit in April 2018, Plaintiff was an inmate in the custody

of the Tennessee Department of Correction (“TDOC”) housed in administrative segregation in the

high security unit at MCCX [Doc. 1 p. 1, 3]. Plaintiff asked Defendant Cantrell, a Chaplain at the

facility, and Defendant Hiedle, a unit manager at MCCX, for Islamic counseling, reading, and
worship materials [Id. p. 3]. However, Defendant Cantrell refused to speak with Plaintiff and

repeatedly sent Plaintiff counselors, reading, and worship materials of the Christian faith [Id.].

Plaintiff filed a grievance on February 2018 based on religious discrimination, claiming that

Islamic volunteers are not allowed the same access to the high security unit as Christian volunteers,

and that Islamic inmates do not receive relevant reading and worship materials [Id.]. Plaintiff

raised his concerns to Defendant Parris, Warden of MCCX, who told Plaintiff, “[T]his isn’t the

Middle East or Red Roof Inn, so deal with it” [Id. p. 4].

       On March 21, 2018, Plaintiff spoke with Corporal M. Monkhouse, the grievance

chairperson, regarding any infirmities in his compliance with the grievance procedure, but

Corporal Monkhouse refused to instruct Plaintiff as how to correctly complete the grievance

process [Id.]. Instead, Corporal Monkhouse told Plaintiff to “[T]ry Jesus” [Id.]. Thereafter,

Plaintiff asked to speak to the officer in charge, Corporal Robinson, who told Plaintiff to “stop

whining” [Id.]. Plaintiff was denied an opportunity to speak to the next officer in command, so he

“put water under his door” in order to “caus[e] a scene” and gain the attention of a higher-ranking

officer [Id.]. Defendant Hiedle, Plaintiff’s unit manager, then ordered that all running water to

Plaintiff’s cell be shut off [Id.]. After explaining to Plaintiff why he shut off the water, Defendant

Hiedle instructed a “prison response team” to extract Plaintiff from his cell [Id.].

       Plaintiff was then handcuffed and walked directly in front of his cell, where he observed

Unit Manager Hiedle, Sergeant Jeffers, and Corporal Robinson removing Plaintiff’s personal

contents from the cell [Id. p. 5]. When Plaintiff protested, Defendant Hiedle told two prison

employees to “keep [Plaintiff’s] mouth shut,” at which time the employees shoved Plaintiff’s head

against the wall and “sandwiched” his lips together with their hands [Id.]. Defendant Hiedle then

instructed Sergeant Jeffers, Corporal Robinson, and the two response team members to “give

[Plaintiff] his birthday suit with a special gift,” meaning to beat Plaintiff and remove his clothes


                                                  2
[Id.]. At that time, Sergeant Jeffers and three other prison employees began kicking, punching,

slapping, and choking Plaintiff while removing his clothes [Id.]. Plaintiff was left in his cell naked,

beaten, and without running water from approximately 10:00 a.m. on March 21, 2018, until 7:00

a.m. on March 23, 2018 [Id.].

       Plaintiff filed this § 1983 complaint on or about April 13, 2018, alleging that (1) Defendant

Cantrell violated Plaintiff’s Fourteenth Amendment rights by failing to provide counseling

services and reading/worship materials to Islamic inmates [Id. p. 7]; (2) Defendant Jeffers violated

Plaintiff’s Eighth Amendment rights by using excessive force against him [Id.]; (3) Defendant

Hiedle violated Plaintiff’s First Amendment rights by ordering and threatening Plaintiff with

physical violence for exercising his grievance rights and seeking to practice his religion [Id. p. 8];

and (4) Defendant Parris violated Plaintiff’s First and Eighth Amendment rights by having

knowledge of the other Defendants’ misconduct and failing to correct that misconduct [Id.].

Plaintiff sues Defendants in their individual and official capacities and seeks both punitive and

compensatory damages, along with an injunction ordering all named Defendants to cease their

physical violence, threats, intimidation, neglect, and discrimination toward Plaintiff [Id. p. 2, 9].

II.    MOTION TO DISMISS STANDARD

       To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A claim for relief is plausible on its face “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. A claim for relief is implausible on its face when “the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct.” Id.

at 679. When considering a plaintiff’s claims, all factual allegations in the complaint must be




                                                  3
taken as true. See, e.g., Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). However, the Supreme

Court has cautioned:

       Determining whether a complaint states a plausible claim for relief will. . . be a
       context-specific task that requires the reviewing court to draw on its judicial
       experience and common sense. But where the well-pleaded facts do not permit the
       court to infer more than the mere possibility of misconduct, the complaint has
       alleged-but it has not “show[n]”- “that the pleader is entitled to relief.” Fed. Rule
       Civ. Proc. 8(a)(2).

Iqbal, 556 U.S. at 679 (internal citations omitted).

III.   DISCUSSION

       A.      OFFICIAL-CAPACITY CLAIMS

       In an action against an officer acting in an official capacity, “the plaintiff seeks damages

not from the individual officer, but from the entity from which the officer is an agent.” Pusey v.

City of Youngstown, 11 F.3d 652, 657 (6th Cir. 1993); see also See Kentucky v. Graham, 473 U.S.

159, 166 (1985) (holding “an official-capacity suit is, in all respects other than name, to be treated

as a suit against the entity”). At all relevant times, Defendants were employees of TDOC.

Therefore, Plaintiff’s official-capacity claims against Defendants are essentially claims against the

State of Tennessee.

       Under the Eleventh Amendment to the United States Constitution, a State is immune from

actions for damages unless its immunity has been abrogated by Congress or expressly waived by

the State. U.S. Const. Amend XI; Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984); Quern v. Jordan, 440 U.S. 332, 320–45 (1979). Tennessee has not waived its immunity.

See Berndt v. State of Tennessee, 796 F.2d 879, 881 (6th Cir. 1986) (noting that Tennessee has not

waived immunity to suits under § 1983). Therefore, Plaintiff’s claim for money damages against




                                                  4
all Defendants in their official capacities is barred by the Eleventh Amendment. 1             See id.

Accordingly, the claims against all Defendants 2 in their official capacities will be DISMISSED.



       B.      INJUNCTIVE RELIEF

       A claim for injunctive relief against a prison official becomes moot when the prisoner is

transferred to another facility. See, e.g., Henderson v. Martin, 73 F. App’x 115, 117 (6th Cir.

2003) (holding prisoner’s claim for injunctive relief made moot by prisoner’s transfer to a different

facility); Kensu v. Haugh, 87 F.3d 172, 175 (6th Cir. 1996) (holding prisoner’s claim for

declaratory and injunctive relief rendered moot when he was no longer housed at the facility giving

rise to lawsuit). Plaintiff filed the instant suit seeking injunctive relief for alleged constitutional

violations at MCCX [Doc. 1 p. 1, 9]. However, Plaintiff is now housed at the Riverbend Maximum

Security Institution (“RSMI”) [Doc. 18]. No named Defendant works at RSMI [Doc. 1 p. 1-2].

Accordingly, Plaintiff’s request for injunctive relief is rendered moot by his transfer, and his

request for injunctive relief will be DISMISSED.

       C.      DEFENDANT PARRIS IN HIS INDIVIDUAL CAPACITY

       Defendant Parris seeks dismissal of all claims against him in his individual capacity,

claiming that Plaintiff has failed to allege that he had any sufficient personal involvement in the

alleged constitutional deprivations [Doc. 32 p. 1].



       1
          An exception to sovereign immunity exists in cases of prospective injunctive relief. See,
e.g., Ex Parte Young, 209 U.S. 123 (1908). Therefore, Plaintiff’s claims for prospective injunctive
relief are not barred by sovereign immunity. However, Plaintiff is no longer housed at MCCX,
and therefore, his request for injunctive relief is moot [Doc. 18]. See, e.g., Dellis v. Corr. Corp.
of Am., 257 F.3d 508, 510 (6th Cir. 2001) (finding request for injunctive relief moot where plaintiff
was no longer incarcerated at the facility).
       2
         Two additional Defendants, T. Robinson and M. Monkhouse, have not appeared in this
action. The Court finds, however, that its Eleventh Amendment analysis is equally applicable to
these Defendants.
                                                  5
       In a § 1983 action, supervisory prison officials cannot be held responsible for the actions

of subordinates. Iqbal, 556 U.S. at 676. Rather, a prison official can only be held liable for his

own unconstitutional conduct. Colvin v. Caruso, 605 F.3d 282, 292 (6th Cir. 2010). Accordingly,

an official’s liability cannot be based on a mere right to control employees or “simple awareness

of employees’ misconduct.” Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003); Bellamy v.

Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Instead, a plaintiff must allege that the supervisory

official “either encouraged the specific misconduct or in some other way directly participated in

it. At a minimum a plaintiff must show that the official at least impliedly authorized, approved,

or knowingly acquiesced in the unconstitutional conduct of the offending officers.” Shehee v.

Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (citation and internal citation omitted).

       Defendants maintain that Plaintiff’s only factual allegation regarding Warden Parris is that

Plaintiff spoke to Warden Parris about discrimination and mistreatment regarding his religious

preference, and that Warden Parris told Plaintiff, “[T]his isn’t the Middle East or Red Roof Inn,

so deal with it” [See Doc. 1 p. 4]. Defendants argue that because a failure to intervene based solely

on an awareness of allegedly unconstitutional conduct does not establish personal liability under

§ 1983, see Leary, 349 F.3d at 903, Defendant Parris is entitled to dismissal.

       The Court finds Defendants’ argument valid regarding Plaintiff’s Eighth Amendment

claim against Defendant Parris, as there is no indication in Plaintiff’s complaint that Warden Parris

had any personal involvement or knowing acquiescence in the discrete acts of excessive force

alleged by Plaintiff. The Court disagrees, however, with Defendants’ contention that Plaintiff’s

allegations are insufficient to state a colorable First Amendment claim against Defendant Parris.

       Here, Plaintiff has alleged that while he was housed at MCCX, there was a continuous,

ongoing violation of his First Amendment rights, and that Defendant Parris knew of that alleged

violation and failed to take any measures to correct it, even though it was within his power to do


                                                 6
so. The Court finds that this allegation is sufficient to infer that Defendant Parris plausibly

encouraged or acquiesced in ongoing conduct violative of Plaintiff’s First Amendment rights.

Accordingly, Defendants’ motion to dismiss Defendant Parris will be GRANTED as to Plaintiff’s

Eighth Amendment claim and DENIED as to Plaintiff’s First Amendment claim.

IV.    CONCLUSION

       For the reasons set forth above, it is ORDERED:

       1.     All claims against Defendants in their official capacities are DISMISSED;

       2.     Plaintiff’s claims for injunctive relief are DENIED AS MOOT;

       3.     Defendants’ motion to dismiss as it pertains to Plaintiff’s Eighth Amendment claim
              against Defendant Parris in his individual capacity is GRANTED;

       4.     Defendants’ motion to dismiss as it pertains to Plaintiff’s First Amendment claim
              against Defendant Parris in his individual capacity is DENIED;

       5.     Plaintiff’s motion to dismiss [Doc. 42] is DENIED AS MOOT;

       6.     Defendants shall file an answer or other response to all remaining claims within
              fourteen (14) days of entry of this Order; and

       7.     Plaintiff is ORDERED to immediately inform the Court and Defendants or their
              counsel of record of any address changes in writing. Pursuant to Local Rule 83.13,
              it is the duty of a pro se party to promptly notify the Clerk and the other parties to
              the proceedings of any change in his or her address, to monitor the progress of the
              case, and to prosecute or defend the action diligently. E.D. Tenn. L.R.
              83.13. Failure to provide a correct address to this Court within fourteen (14) days
              of any change in address may result in the dismissal of this action.


       SO ORDERED.

       ENTER:

                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                7
